agreed. Accordingly, appellant waived his request and had no objection to
                the witness testifying in his prison clothing, and we review for plain error.
                See Leonard v. State, 117 Nev. 53, 63, 17 P.3d 397, 403-04 (2001). We
                discern no plain error by the district court in allowing the witness to
                testify in prison clothing as counsel for appellant agreed that it was
                content-neutral and appellant cannot demonstrate prejudice resulting
                from the witness testifying in content-neutral clothing. See Green v. State,
                119 Nev. 542, 545, 80 P.3d 93, 95 (2003) (outlining the three
                considerations for plain error review and placing the burden on the
                defendant to show actual prejudice or miscarriage of justice).
                            Second, appellant claims that the district court erred by
                allowing the State to elicit testimony regarding appellant's actions during
                the one-on-one identification and subsequent arrest, arguing that such
                evidence was inadmissible as an uncharged bad act and that the district
                court should have conducted a hearing outside the presence of the jury
                pursuant to the requirements of Petrocelli v. State, 101 Nev. 46, 51-52, 692
                P.2d 503, 507-08 (1985), modified on other grounds by Sonner v. State, 114
                Nev. 321, 326-27, 955 P.2d 673, 677 (1998). The district court's decision to
                admit or exclude evidence is reviewed for an abuse of discretion and is not
                to be reversed absent clear error. Braunstein v. State, 118 Nev. 68, 72, 40
                P.3d 413, 416 (2002). We conclude that there was no error in allowing
                testimony that appellant attempted to flee the officers' presence
                immediately after he had been identified by an eyewitness and that he
                struggled against the officers' attempts to place him under arrest as it was
                admitted and used to show consciousness of guilt, it was proven by clear
                and convincing evidence, and its probative value was not substantially
                outweighed by the danger of unfair prejudice. See Rhymes v. State,        121

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Nev. 17, 22, 107 P.3d 1278, 1281 (2005) (providing that failure to hold
                Petrocelli hearing is harmless where record sufficient to determine the
                admissibility of the uncharged acts); Tinch v. State, 113 Nev. 1170, 1176,
                946 P.2d 1061, 1064-65 (1997) (providing that evidence of uncharged acts
                are admissible if relevant, proven by clear and convincing evidence, and
                probative value not outweighed by prejudicial effect), as modified by
                Bigpond v. State, 128 Nev. „ 270 P.3d 1244, 1249-50 (2012); see also
                Bellon v. State, 121 Nev. 436, 443-44, 117 Nev. P.3d 176, 180 (2005)
                (providing that evidence of uncharged acts admissible to show
                consciousness of guilt).
                            Appellant further argues that the district court erred by
                failing to give a limiting instruction on the use of the uncharged bad act
                evidence. If prior bad act evidence is to be admitted, "the trial court
                should give the jury a specific instruction explaining the purposes for
                which the evidence is admitted immediately prior to its admission and
                should give a general instruction at the end of trial." Tavares v. State, 117
                Nev. 725, 733, 30 P.3d 1128, 1133 (2001), modified by Mclellan v. State,
                124 Nev. 263, 270, 182 P.3d 106, 111 (2008). However, "we consider the
                failure to give such a limiting instruction to be harmless if the error did
                not have a substantial and injurious effect or influence the jury's verdict."
                Rhymes, 121 Nev. at 24, 107 P.3d at 1282. Here, the district court failed
                to give a limiting instruction before admitting the prior bad act evidence
                and at the end of trial. However, in light of the evidence against
                appellant, we conclude that the failure to give a limiting instruction did
                not have a "substantial and injurious effect or influence the jury's verdict."
                Id.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                                 Ku
                            Third, appellant contends that the evidence presented at trial
                was insufficient to support the jury's findings of guilt. Our review of the
                record on appeal, however, reveals sufficient evidence to establish guilt
                beyond a reasonable doubt as determined by a rational trier of fact.     See
                Jackson v. Virginia, 443 U.S. 307, 319 (1979), Origel-Candido v. State, 114
                Nev. 378, 381, 956 P.2d 1378, 1380 (1998).
                            The jury heard testimony from the owner of the residence that
                when he left his home, the kitchen window was not broken and the house
                was not in disarray but that when he returned later, his kitchen window
                was broken, drawers had been emptied, and the house looked as if it had
                been ransacked. Furthermore, the owner testified that he did not know
                appellant nor did appellant have permission to enter his home. A
                neighbor testified that she saw an individual attempt to gain entry into
                the residence through a side window then move to the back of the house.
                That neighbor identified appellant at a one-on-one show-up on the same
                day of the incident and indicated she was absolutely positive of the
                identification. A witness on the street saw an individual exit the residence
                and identified appellant as that individual from a photo lineup. A
                sweatshirt was found in the vicinity of the residence with appellant's DNA
                and matched the description given by numerous witnesses of the
                perpetrator's clothing. Lastly, the jury heard testimony from an officer
                who, after chasing the individual exiting the residence, was 90 percent
                positive that the individual was appellant.
                            The jury could reasonably infer from the evidence presented
                that appellant committed the crimes of home invasion and burglary. See
                NRS 205.067(1); NRS 205.060(1). It is for the jury to determine the
                weight and credibility to give conflicting testimony, and the jury's verdict

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A


                                                                     ,
                will not be disturbed on appeal where, as here, substantial evidence
                supports the verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                (1981); see also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                            Fourth, appellant claims that the district court abused its
                discretion in sentencing appellant as a habitual criminal because of the
                staleness and non-violent nature of his previous convictions. The district
                court has broad discretion to dismiss a count of habitual criminality.   See
                NRS 207.010(2); O'Neill v. State, 123 Nev. 9, 12, 153 P.3d 38, 40 (2007).
                Our review of the record reveals that the district court understood its
                sentencing authority and considered the appropriate factors prior to
                making its determination not to dismiss the count.     See Hughes v. State,
                116 Nev. 327, 333, 996 P.2d 890, 893 (2000) ("Nevada law requires a
                sentencing court to exercise its discretion and weigh the appropriate
                factors for and against the habitual criminal statute before adjudicating a
                person as a habitual criminal."); see also Arajakis v. State, 108 Nev. 976,
                983, 843 P.2d 800, 805 (1992) ("NRS 207.010 makes no special allowance
                for non-violent crimes or for the remoteness of convictions."). We conclude
                that the district court did not abuse its discretion by adjudicating
                appellant as a habitual criminal.'




                       "To the extent that appellant argues that he was doubly punished
                for his prior convictions as he was previously adjudicated a habitual
                criminal, we have rejected a similar claim, see Carr v. State, 96 Nev. 936,
                940, 620 P.2d 869, 871 (1980) (concluding that twice adjudicating
                defendant habitual criminal based on same prior convictions does not
                violate double jeopardy principles), and conclude this claim is without
                merit.


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                            Fifth, appellant argues that cumulative error warrants
                reversal of his convictions. This court will not reverse a conviction based
                on cumulative error unless a defendant's constitutional right to a fair trial
                was violated as a result. Rose v. State, 123 Nev. 194, 211, 163 P.3d 408,
                419 (2007). In examining whether cumulative error warrants reversal,
                this court considers: "(1) whether the issue of guilt is close, (2) the
                quantity and character of the error, and (3) the gravity of the crime
                charged." Id. (internal quotations omitted). While the crimes charged are
                of a serious nature, we conclude that the State presented ample evidence
                of appellant's guilt and any error that may have occurred in this case was
                insignificant. Therefore, we reject appellant's cumulative error claim.
                            Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.


                                                                                    J.
                                                    Hardesty


                                                          h
                                                   Parraguirre




                cc: Hon. David B. Barker, District Judge
                     Jonathan E. MacArthur
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A